United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    December 5, 2019

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              AMY J. ST. EVE, Circuit Judge




No. 18-2345

RISA STEGALL,                                        Appeal from the United States
                                                     District Court for the Northern
                     Plaintiff-Appellant,            District of Illinois, Eastern Division.

      v.                                             No. 14 C 00178

ANDREW M. SAUL, Commissioner                         Robert M. Dow, Jr.,
of Social Security,                                    Judge.

                    Defendant-Appellee.

                                        ORDER

   The opinion of this court issued on December 4, 2019, is amended as follows:

   Page 3, “Fed. R. Evid. 59” should be “Fed. R. Civ. P. 59.”